Case 7:20-cv-10234-PMH “Document 1- 2 Filed 12/04/20 Page 1 of 4

.
|

MICHAL SZWARC , se
. | 22@ CRESCENT RD
> | PIBRMONT, BY 10968 7

Borrower's Sei and Address
"You" means 8, [ointl
No..500696604

Date JUNE 8, 2005

LL. #859551854

 

id severally.

    

Minimum Balance $ _

DONE

ONT?

Initial Advance:$ 458,440.00

Minimum Advance $__ 0.00

859551854

    
  

FLAGSTAR BANK. FSB
5151 CORPORATE DRIVE
‘TROY, MICHIGAN 48093

Lender’a Nameand Address —
“We" or “us” means the lender named above. .

Maturity Date JUNE, 2015 .
pr Cycle: Ends _20TH

 

. Line of Credit $ (Credit $_ 458,440.00 00 Draw Period

Triggering Balance $__ 0.00

 

 

-
Repayment Period a years.

of every
re. Payment Date: ron
cfevery MONTH

 

 

 

HOME EQUITY LINE.OF'‘CREDIT

GENERALLY: Thisis.an agreament about your home equity tine of credit.
Many of the terms we.use in this agreement have special meanings. The
term “loan. account balance” means the:sum_of.the unpaid principal of
4oans made under this plan, plus ‘unpaid but earned finance charges, that
‘are due, “Interest Loan Number” means ar'account you cary.with us. The
‘number ofthis account is listed at the top of the form on the line labeled “IL.
#.° ‘Eine of Credit” means the maximum amount of principal we will
ofdinarily“allow-you to owe. us-under this plan at-any-time. “Triggering
Balance’ is the amount you must’keep in your transaction account to
‘prevent us from fending you'money under 'this plan.

In addition, we will use the following terms. for this home equity plan:
“Initial Advance” méans the amount of money we will require you toaccept
a8 an advance to open the plan: “Minimum Advance” means the smallest
amount of money we will advance to.you at your request. The*Minimum
Balance” Is the amount of principal of loans we will require you to maintain
outstanding during the plan. Ifthe principal. balance outstanding falls
below the minimum balance, you may have to pay a fee described below.

if any term of this agreement violates. any law or for some other reason
is not enforceable, that term will. not be part of this agreement. This
agreement is subject to the laws of the. aii we are located.

‘TAX DEDUCTIBILITY: You should consult a im advisor regarding the
deductibility of interest.and charges under this: home equity plan.

REQUESTING A LOAN: You i neqqeet a joan under this plan by the
following: methods;

* You write a cheok,

* You request a withdrawal In person.

*. You authorize us to’ make apéymenttoathifd parson or another account.

HOW THE LOAN IS ADVANCED: When you request a loan, we will,
subjectto any limitations contained In this agreement, advance exactly the
amount you request, so long as the requested amount.equals or exceeds
the minimum advance listed in this agreement. We will make the advarioe
by depositing the amount in ‘your transaction acdourt, by ‘advancing the
monay directly to you, or by paying a designated third person or account,
depending on haw we agree to make the advance. We will record the
amount:as aloan in your.loan account.

if. your request is for lese:than the minimum. advance, we may,-at our
option, grantthe request. However, granting the request does not mean we
will ba required to grant requests for less than the minimum advarioe in the
future. We.always: have the option.to deny:any such request.

However, we will not ordinarily grant any request for aloan which would
cause the unpaid principal of yourfoan account balance te be greater than
theLineofCredit listed inthis agreement. We may, at ouraption, grantsuch
a‘tequest without obligating ourselves to do so in the future.

accrue immediately when we make a loan to you. To figure the finance
charge fora billing cycle, we apply'a daily periodic rate of finance charge
tothe “average daily balance” of your loan adoount for the billing cycle, We
then multiply that'figure by the numberof days in the billing cycle. The
average daily balance Is computed as follows: First, we take your loan
account balance at the beyinnirig of the. day and subtract any unpaid
finance charges and.credit Insurance premiums (ifany) that are due. Next,
we subtract the portion of any payments or credits received that day which
applytothe repayment otyourloans. (A portion cteach payment you make
Is applied to finance charges. .) Then wa add any new loans made that day.
This:gives us the-dally balance. Then we add up: all the daily balances:for
the billing cycle and divide the total by the number of days in the billing
ayole. This gives us the “avarage daily balance.” The daily periodic rate of
FINANCE CHARGE(s _ .0168 % which corresponds to an
ANNUAL PERCENTAGE RATE of 6.125% :The annual:
percentage rate includes Interast.and not dthier odsts,

The periodic rate and corresponding annUal'‘percentage rate described
above aré the initial rates assessed under this plan, and may not'be based
on the relationship used for later rate adjustments. Had these rates been

Multstate HELOG Note (6/03)
ExGant © 1969 Bankers Systeme, Inc., St..Cloud, MN Form OCP-HE-MI3/23/2000
Custom MDF.EMIHE20

 

HOW FINANCE CHARGES ARE COMPUTED: Finance charges baginito:

Page 1 of 3

based on that relationship, the daily: periodic rate of FINANCE CHARGE
would hava besn_ .0295 _% which would correspond'to:an

ANNUAL PERCENTAGE RATE of __7..1250- %. The inital rate
will be in effect until__ OCTOBER 1, 2005

At that time the Fates willbe subjedt to further adjustments and | mations,
and produce the effects. described below.

VARIABLE RATE: The annual percentage rate may change, and will.be
1.1250 plus thie following.
"base rate”: the highest rate.on corporate loans posted by at least 75% ofthe
USA's 30 largest banks mown as The Wail Street Joumal Prime Rate ands
published In The Wall Street Journal. The annual percentage rate may’
increase If this "base rate" increases. An Increase will take effect.on the ist
day.ofthe month, An increase will result Inari Increass Inthe finance charge’
andit may havethe effect ofincreasing your petiodiominimum payment. The
annual percentage rate will:not increase more:often than-once.a month. A
decrease will | have the opposite sifect.cf an Increase disclosed above.
ifthe base rate changes more frequently than the annual percentage rate,
wo will always use the base rate In éffect on the day we adjust the annual
percentage rate to determine the new annual percentage rate. In such a
case, we will ignore any changes In the base rete that occur between annual
percentage rate adjustments. Any annual percentage rate increases not
implemented by us elther because of periodic, annual or lifetime rate caps; i
or because of a statitory imitation, may be carted overto subsequent rate
adjustment periods and may be implemented by usto the extant not offset
by opposite movementinthe base rate. Ifthis occurs the annual percentage
rate will not relate to the base rate inthe manner. described above. When we
have adjusted the annual pereentage rate to take advantage of all increases
or decreases In the base rata, the Initial relationship between the base rate
and the annual percentage rate will. resume.

The “annual percentage rate” referred to In.this section is the annual
rate ‘which corresponds to the perlodic:rate appiied'to the. balance as
describad above. This corresponding ANNUAL PERCENTAGE RATE
will never excaed — 18'.000% __ , and.will. never exceed the highest
allowable fate tor thie type:of agreement as determined by applicable
state or federal law. The ANNUAL PERCENTAGE RATE will never
deorease below 6.000% . Rate Information will be provided
with each periodic statement:- eno rounged.

 

HOW YOU REPAY YOUR LOANS: ‘On or bafore each payment date, you
agree to make a minimum paymerit. The minimum payment amount Is the
greater of the interest due on the principal loan balance outstanding on
your account, or $75.00,

FINAL PAYMENT: On the maturity date listed in this agreement, you must
pay the amount of any remaining loan account balance outstanding. The
minimum payments may not be sufficient to tully repay the principal that is
outstanding on your line. If they are not, you will be:required to pay the
entire outstanding balance in a single balloon payment. We are not
obligated to refinance. your foan at that time, but will consider your request
to do:so, If'you refinance:this ‘account-at maturity, you may have to pay
somis.or all of the:closing costs normally associated with a new loan even
Ht you obtain financing from us.

 

NEGATIVE AMORTIZATION: In the event that the minimum payment
(described in this agreement) dose not equal or exceed the amount of any
credit Insurance premiums and accrued finance charges, the unpaid
portion will be carried over to subsequent billing periods and: payments
made for those periods will first be applied to the carryover amount, then
to the. current billing cycle fees, charges. and principal. This is called
negative amortization. Nagetive amortization will Increase the amount you
owe us.and reduce-the equity inyourhome.

SET-OFF: You agree that we may set-off any amount:due.and payable - |
‘under the tarms of this. agreement against your right to receive money from
us, unless prohibited by applicable faw. For example,.cur right of set-off
does not apply to an individual Retirement Account; ather tax-deferred

Initials: } 6 f
PIZeéSNOT 0508

- 06-08-2005 16:40
 

ee

‘Custom MDF.EMIHEZO

Case 7:20-cv-10234-PMH Document 1-2 Filed 12/04/20 Page 2 of 4

retirement account; or federal benefit, wage, slaryand retirement

heldiin an electronic transfer account (ETA). In'addition, a ofset-oft
‘does not apply to an account or other obligation if your rights arise only In
@ representative capacity or If you.can obiain credit under this agreement
by using a credit card.

Your right ‘to receive money from us. includes any deposit. or share
account balance you have with us; any: money owed to you on an item
presented to us or in our possession for collection or exchange; and any
repurchase agreement or other non-deposit obligation. “Any amount due

‘and payable under the terms of this agreement” means the total amount

of which we are entitled to demand payment under the terms of this
agreement at the time we set off.

SECURITY: We have secured your ebligations under this plan by taking
a security interest (by way of a separate security agreement, mortgagpor
other instrument.dated _ JUNE 8, -2005 din
the following property, desoribad by item or type:

114 CRESCENT RD

PIERMONT, HY 10968

Property securing any other loans that you have with us may also secure
this agreement,
* Youmay buy property Insurance from anyone you want who Isacceptable
Hs us. If you buy the:insurance from or through:us, your premium will be
A.

CHANGING THE TERMS OF THIS AGREEMENT: Generally, wo:may not
change the terms of this agreement. However, we may change. the terms
in tha following circumstances:

* ifthis. is avariable rate plan, we may change the Index and margin ifthe
original index described in this agreement becomes Unavailable, Any
new index will have a histerical movement:similar to the original, and,
together with a:new margin, will producs:a similar interest rate.

* We may make changes that you have agreed to in.writing.

* We may make changes that unequivocally benefit you.

* We may make changes to insignificant terms of this agreement.
in addition, we. may make the folicwing specific changes, mpert the

occurrence-of the evente’ ‘described:

* We will increase the ANNUAL PERCENTAGE RATE , B/R %
if you leave-your pesition with us.

+ We will Increase the margin H/A %: it you leave your
position with us.

* Wo willincreaso the ANNUAL PERCENTAGE RATE B/A
if you fail:to maintain.a qualifying minimum balance of
$ H/A ‘in.a savings or. money’ market account
at our institution.

* We will increase the margin. N/A - %:Hf you fail to maintain a
qualifying minimum balance of $ N/A inva
savings or money masket account at:our Institution.

* Wewillrefusetomaka additional extensions of creditor reduce your credit
Imitif the maximum annual percentage fate Is reached. ss
tf we:are requized to send notice of a change in.terms, we will send the

notice to your address listed in this agreement. (Youshould inform us of any

change in addiess.)

ADDITIONAL CHARGES: You agrestopay the follewing additional charges:

° Alate payment fee of $20,00will be charged on any payment not recelved
within 19 days of the statement date.

° Afes of$20.C0.will be charged onvariy advance request inan amount that
would cause the unpaid principal balanoe of your HELOC Account to
exoged the Credit Limit:

* Ifyou request a change In the terms of your Account Agreement, you will
be:subject to pay a modification fee of $150.00.

* ‘Your account is subject'to an Early Termination fee of $300.00 if you
cancel your HELOC Account within 24 montis of the date ofthis Account
Agreement.

° Other Fees;**Refer to.your HUD-1 er HUD-1A Settlament Statemant*”

Mullietatés HELO Note’(@/03)
SGA © 1983 Bankers Systems, inc.BL Clouid, MN Form OCP-HE-Mi 4/23/2000

‘Page 2.0f3

 

 

V2 WECD LOAN # 500696604

‘in ariy banktuptey ne eaaioe you agree to pay all costs we incur
(including reasonable attorney's feas and court costs) to collect or enforca
this debt. NOTICE: Review the fallowing page for additional terms and for
information about your rights In the event of a billing error.

ADDITIONAL REPAYMENT TERMS: If your loan account balance:on. a
Payment date Is tése‘than the minimum payment amount, you must pay
only-the loan account balanoa. Ifyou fail to. make a. payment, we may, but
are not required to, advance money to you.to make the payment: All the
terme of this agreement would.apply to such a foan.

You'can pay offall or part of what you owe at any time. However, 30 long

as you owe any amount you must continue to make your periodic minimum *

payment.
The amourits you pay swill be applied first to any charges you owe other

than principal and finanee charges; then to any finance charges that are

duo, and finally to principal,

DEFAULT: You will be in defaultion this agreement if any of the following

ooéuri

(1) You engage in fraud or material misrepresertation In connection with
this plan:

(2} You tall to make a payment.as required by this:agresment;

8) fear gh oe rancor aetvoenhysarects ochre oc GIA in
the.collateral,

SIGNATURES: By signing below, you agree tothe terms ofthis agreement.

and you promise to pay any amounts you awe undar this agreement. You
also state that you received a completed capy ofthe agreement on today's

date.. /
UL, 13 L __ (Seal)

DON

~__ORNT1

_____ PISBSNOT 0506
06-08-2005 16:40

 
 

adhe ie

Case 7:20-cv-10234-PMH Document 1-2” Filed 12/04/20 Page 3 of 4

" ADDITIONAL TERMS (conT)

REMEDIES: We may.terminate your account, require you to pay the entire
outstanding balances in one payment.and charge you a termination fee (if
provided for in thie agreement), and fees related to the collaction of the
amount owing, ifyou are In defauit In any manner desoribéd dbave. in that
instance, we may take other action:short of termination,.auch as charging
you a fea if you fail to. maintain required property Insurarice and we
‘purchase insurance. We may aleouse ourright ofset-cltas explained inthis
agreement. Even if we choose-not to use one of our remedies when you
default, we co.not forfeit our.-right todo so if you default again. Itwedo:net
usa‘a remedy when you default, we can still consider your actions as a
defauit in the future.

SUSPENSION OF CREDIT AND REDUCTION OF CREDIT LIMIT: We
may temporarily prohibit you from obtaining additional extensions of
cradit, or reduce your credit limit!If:

(1) The value. of the:dwelling securing this home equity. line of credit

* dectines significantly below Hts:appralsed value ‘for purposes‘of this
line;

(2) We reasonably belleve you will not ba able'to meet:the repayment

_ tequirements due toa material change in your financial circumstances;

(3) You are In default of a matérial obligation: of this.agreament or any
agreement securing this: agreement, which shall include, but is not
limited te, your ongoing obligation to supply us with Information wefeal
we.need to assess your financial condition;

(4} Agovernmental action preventsus fom imposingthe annual percentage
raté provided for In this agreement;

(5) The action of a governmental body adversely affects our security
interest to the extent that the value of the security interest is. lese-than
120% of the home equity line;

(6) The annual percentage rate corresponding totlis periodic rate reaches

. the miaximum rate allowed under this plan (if provided for in this
agreement); or

(7) A regulatory agency has notified us that continued advances would

.. constitute-an unsafe and unsound practice.

‘Inthe event that we suspend your right to additional advances:or reduce
your credit line, we-will send you notice of our decision at the address listed
inthis agreament. (You should Informus of any change In your address.) If
we have based our decision to suspend or.reduce your credit privileges on
an assessment of your financial condition or performance undar this plan,
and you believe that your situation has changed, you. must. requestthat. we
re-evaluate your situation, and reinstate your. credit privileges,

CREDIT INFORMATION: You agree ‘to supply us with whatever
information we reasonably feel we need'to decide’ whether to continue
this plan: We agree to make: requests for this information without. undus
frequency, and to give you reasonable tima in which to supply the
Information. We may request from a consumer credit reporting agency
your credit score whenever reasonable.

YOUR BILLING RIGHTS
KEEP THIS'NOTICE FOR'FUTURE USE
This notice contains impértant information about your rights.and our
frésponsibilities under the Fair Credit: Billing Act.

Notify Us:In Case of Errore or Questions About Your Bill

If you think-your bill is wrong, or if you nead.more information about‘a
transaction on:your bill, write us at the address listed on your bill. Write to
us a8 soan as possible. We must héar from you ne later: than.60 days-after
we'sent you the first bill on which the error or problem appeared. You can
telephone us, but doing so-will not preserve your rights.
In your letter, give us the following information:
* Your name and acoount:number,
© The dollar amount of the suspected error,
* Describe the:error'and explain, if you can, why you bolievé there is an
error. {f you need mors information, describe the item you re not sure
about.

H you have authorized us to pay your bill automatically from your
savings, checking, share draft or other account, you can stop the payment
on any amount you think is wrong. To:stop the payment your letter must:
reach us three business. = before the automatic payment is. scheduled
to-oceur.

Your Rights and Our Responsibilities
After Wo Receive Your Written Notice

We must acknowledge your tetter within 30 days,..unless we have
corrected the error by then. Within 80 days, we must sither correct the error
or explain why we belleve the bill was correct.

After we recalve your letter, we cannet'try:to collect any amount:you
question, or report you as delinquent. We can continue to.bill you forthe
amount: you question, Including finarice charges, and we-can apply any
unpaid amount against your ‘oredit limit. You do rict have to pay any
questioned amount while we-are Investigating, but-you are still obligated
to pay the parts:of your bill:that are'notin question.

Ifwe find that wa made a mistake:on your bill, yau will not havetopay —

any finance charges related to any questioned amount. Ifwa didn't make
a mistake, you may have to pay finance. charges, and you will have'te
make up any missed payments on the quéstioned amount. In either

Mitftietate HELOC Note (6/00)
Scant ©-1983 Bankers Systems, inc., St Cloud,. MN'Form OCP-HE-Mi 9/24/2000
Custom MDF.EMIHE20

Page softs

 

v2 WECD LOAN # 500696604,

case; .we will sénd you a statement of the.amount you owe and the date
that itis. due.

Ifyou fail to pay the amount that:we think you owe, we May report you as
dotiriquent, However, if our explanation does not satisfy you and you.write
tous within ten daystelling us that you still refuse te pay, we musttell anyone
we report you to that you havé a'question about your bill. And, we must tell
you the name of anyone we reported you to. We must tell. anyone wa report
you to that the matter has been settled between us when it finally ia.

If we don't follow these. rules, we can't collact the first $50 of the
questioned amount, even If your bill was correct.

 

Initials: 3
PISeSNOT 0506
06-08-2005 16:40

 
Case 7:20-cv-10234-PMH Document 1-2 Filed 12/04/20 Page 4 of 4

PAY TO THE CRDER OF
WITHOUT REGOURSE
FLASSTAR BARK, FSB

By: Cth. D

SEAR CoE, TENOR VICE PRESTOERT

 

~
